Exhibit Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Nine Months Ended September30, Year Ended December31, 2009 2008 2007 2006 2005 2004 Net Income before income tax and minority interests $ 6,242 $ 27,271 $ 10,640 $ 17,032 $ 3,908 $ 244 Fixed charges excluding capitalized interest 2,996 2,890 3,014 3,061 591 598 Pretax income (as adjusted) $ 9,238 $ 30,161 $ 13,654 $ 20,093 $ 4,499 $ 842 Fixed charges: Interest expense $ 2,356 $ 2,737 $ 2,890 $ 2,186 $ 387 $ 329 Capitalized interest (3) (261 ) (376 ) - - - Amortization of debt financing costs 542 70 70 850 202 266 Estimate of interest component of rental expense 98 83 54 25 2 3 Total fixed charges $ 2,993 $ 2,629 $ 2,638 $ 3,061 $ 591 $ 598 Ratio of earnings to fixed charges 3.1 11.5 5.2 6.6 7.6 1.4
